DETAILED ACTION

Claims 16-35 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 16-35 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tahora H. NAZER  (US-20190065468-A1).
	As per claim 16, NAZER teaches “a method of generating a playlist of media content items for a group of users, the method comprising: identifying a first user of the group and determining a first user taste profile,’ ([0012], [0045], [0055]-[0056], [0159]); 
“identifying a second user of the group and determining a second user taste profile; generating a group taste profile based on at least the first and second user taste profiles,” ([0012], [0045], [0055]-[0056], [0159]); 
“generating a list of candidate media content items selected from at least a user media consumption history of the first user and a media consumption history of the second user,” ([0012], [0045], [0055]-[0056], [0159]); 
“comparing the group taste profile with the candidate media content items in the list of candidate media content items; ranking the list of candidate media content items based on the comparison,” ([0012], [0045], [0055]-[0056], [0159]); and 
“generating a playlist selected from the ranked list of candidate media content items,” ([0012], [0045], [0055]-[0056], [0159]).
	As per claim 17, NAZER further shows “computing a similarity score for each of the candidate media content items in the list of candidate media content items,” ([0055], [0084], [0086])..
	As per claim 18, NAZER further shows “wherein ranking the list of media content items is based on the similarity score,’ ([0148], [0150], [0159])..
	As per claim 19, NAZER further shows “wherein generating the playlist further comprises selecting only media content items having a similarity score that exceeds an exclusion threshold,’ ([0041]).
	As per claim 20, NAZER further shows “wherein generating the group taste profile based on at least the first and second user taste profiles comprises computing an average of at least the first and second user taste profiles,’ ([0059], [0073], [0095], [0108]). 
	As per claim 21, NAZER teaches  “a computer-implemented method of generating a playlist of media content items for a group of users, the method comprising: displaying a user interface, via a media playback device associated with a user of a media streaming service, the user interface including a list of users of the media streaming service, wherein each user in the list is selectable for inclusion in the group of users; and responsive to receiving an input from the user identifying a selected user to be included in the group of users,” ([0012], [0045], [0055]-[0056], [0159]):
“determining a first user taste profile of the user and a second user taste profile of the selected user,” ([0012], [0045], [0055]-[0056], [0159]);
“generating a group taste profile based on at least the first and second user taste profiles,’ ([0012], [0045], [0055]-[0056], [0159]);
“generating a list of candidate media content items,” ([0012], [0045], [0055]-[0056], [0159]);
“comparing the group taste profile and the candidate media content items in the list of candidate media content items,” ([0012], [0045], [0055]-[0056], [0159])
“ranking the list of candidate media content items based on the comparison,” ([0012], [0045], [0055]-[0056], [0159]); and
“generating a playlist selected from the ranked list of candidate media content items,” ([0012], [0045], [0055]-[0056], [0159]).
	As per claim 22, NAZER further shows “wherein the list of users comprises users of the media streaming service in proximity to the user,” ([0073]; [0095]; [0108]).
	As per claim 23, NAZER further shows “wherein the list of users of the media streaming service in proximity to the user are identified using any one of (1) determining the users are within a wireless communication range, (ii) a location-determining device, or (iii) a combination of (i) and (ii),’ ([0073]; [0095]; [0108]).
	As per claim 24, NAZER further shows “wherein the list of users comprises users of the media streaming service gathered virtually with the user,’ ([0073]; [0095]; [0108]).
	As per claim 25, NAZER further shows “wherein the first user taste profile comprises the likes and dislikes of the user and the second user taste profile comprises the likes and dislikes of the selected user,” ([0012], [0045], [0055]-[0056], [0159]);.
	As per claim 26, NAZER further shows “wherein: the first user taste profile comprises a listening history of the user limited to a time range,’ (); and
“the second user taste profile comprises a listening history of the selected user limited to the time range,” ([0012], [0045], [0055]-[0056], [0159]);.
	As per claim 27, NAZER further shows “wherein the list of candidate media content items comprises a predetermined quantity of the most frequently consumed media content items of the user and a predetermined quantity of the most frequently consumed media content items of the selected user,’ ([0012], [0045], [0055]-[0056], [0159]).
	As per claim 28, NAZER further shows “wherein the list of candidate media content items comprises the most frequently consumed media content items of the and the selected user that have been consumed during a period of time,” ([0012], [0045], [0055]-[0056], [0159]).
	As per claim 29, NAZER further shows “wherein ranking the list of candidate media content items is based on any one of (1) a frequency of consumption, (11) a frequency of user skips, (ii1) a frequency of searching, or (iv) any combination of (1), (ii), and (111),” ([0012], [0045], [0055]-[0056], [0159]).
	As per claim 30, NAZER further shows “wherein :the list of candidate media content items comprises media content items from a listening history of the user and a listening history of the selected user,’ ([0012], [0045], [0055]-[0056], [0159]); and
“generating the playlist selected from the ranked list of candidate media content items comprises including a media content item from the listening history of the user and a media content item from the listening history of the selected user,” ([0012], [0045], [0055]-[0056], [0159]).
	As per claim 31, NAZER teaches “a computer-implemented method of generating a playlist of media content items for a group of users, the method comprising: displaying a user interface on a media playback device associated with a user of a media streaming service, wherein the user interface includes a plurality of selectable options that control the generation of a group playlist, the plurality of selectable options including an option to select users to be included in the group of users and an option to automatically select users to be included in the group of users,” ;([0012], [0045], [0055]-[0056], [0159]).
“receiving a selection of one of the plurality of selectable options;,” ([0012], [0045], [0055]-[0056], [0159]) and 
“responsive to receiving the selection: identifying a selected user to be included in the group of users based on the selection of one of the plurality of selectable options; determining a first user taste profile of the user and a second user taste profile of the selected user,” ([0012], [0045], [0055]-[0056], [0159]); 
“generating a group taste profile based on at least the first and second user taste profiles; generating a list of candidate media content items,” ([0012], [0045], [0055]-[0056], [0159]);
“ comparing the group taste profile and the candidate media content items in the list of candidate media content items; ranking the list of candidate media content items based on the comparison,’ ([0012], [0045], [0055]-[0056], [0159]); and 
“generating a playlist selected from the ranked list of candidate media content items,” ([0012], [0045], [0055]-[0056], [0159]).
	As per claim 32, NAZER further shows “wherein, when the selection is the option to select users to be included in the group of users, identifying the selected user comprises: displaying an additional user interface on the media playback device, wherein the additional user interface includes a list of users of the media streaming service, wherein each user in the list is selectable to be included in the group of users; and receiving a selection from the list identifying the selected user,” ([0073]; [0095]; [0108]). 
	As per claim 33, NAZER further shows “wherein, when the selection is the option to automatically select users to be included in the group of users, identifying the selected user comprises selecting the selected user based on a proximity of the selected user to the user,” ([0073]; [0095]; [0108]).
	As per claim 34, NAZER further shows “wherein the proximity of the selected user is identified using any one of (i) determining the selected user is within a wireless communication range, (11) a location-determining device, or (1ii) a combination of (1) and (ii),” ([0073]; [0095]; [0108]).
	As per claim 35, NAZER further shows “wherein, when the selection is the option to automatically select users to be included in the group of users, identifying the selected user comprises selecting the selected user based on the user and the selected user participating in a virtual gathering,’ ([0012], [0045], [0055]-[0056], [0159]).
6
                                                                        Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                   Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sept. 29, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153